Title: To George Washington from Josiah Waters, 22 January 1791
From: Waters, Josiah
To: Washington, George



Sir
Boston January 22d 1791

Honord with an opportunity by my respected friend General Lincoln I pray you would permit me to mention that the same motives which induced me in the early stages of difficulty to step forth and give aid, though feeble, in support of the Liberties and defence of the rights of my Country, now lead me to offer service in any department, wherein I may be usefull.
Having had the happiness of being introduced to you at Cambridge and of personal conference when you was pleased to honor the Military works at New London with your attention hope your Excellency will recollect me with all possible Respect I am Sir Your Obedient and Very Humble Servant

Josiah Waters

